DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of U.S. Patent No. 11,196,424. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
17/514,664
US 11,196,424
Claim 1:
An integrated circuit, comprising: a clock domain having a clock domain input; clock management circuit coupled to the clock domain, the clock management circuit including: a PLL having a reference clock input and a PLL clock output; a divider having a divider input and a divider output, the divider input coupled to the PLL clock output; and bypass circuit having a first clock input, a second clock input, a bypass control input, and a bypass circuit output, the first clock input coupled to the divider output, the second clock input coupled to the reference clock input, and the bypass circuit output coupled to the clock domain input; and reset management circuit having a reset signal input, a first reset output coupled to the bypass control input, and a second reset output coupled to the controller input.
Claim 2:
The integrated circuit of claim 1, wherein: the reset management circuit comprises reset management logic; the reset signal input is configured to receive a reset signal; and the reset management circuit configured to: provide a bypass control signal at the first reset output responsive to the reset signal; and provide a reset control signal at the second reset output responsive to the reset signal and delayed relative to the bypass control signal.
Claim 1:
An integrated circuit, comprising: a clock domain having a clock domain input; clock management logic coupled to the clock domain, the clock management logic including: a PLL having a reference clock input and a PLL clock output; a divider having a divider input and a divider output, the divider input coupled to the PLL clock output; and bypass logic having a first clock input, a second clock input, a bypass control input, and a bypass logic output, the first clock input coupled to the divider output, the second clock input coupled to the reference clock input, and the bypass logic output coupled to the clock domain input; and reset management logic having: a controller including a controller input; and delay logic coupled to the controller, the delay logic including a reset input, a first delay logic output and a second delay logic output, the reset input configured to receive a reset signal, the first delay logic output coupled to the bypass control input, the second delay logic output coupled to the controller input, and the reset management logic configured to: provide a bypass control signal at the first reset output responsive to the reset signal; and provide a reset control signal at the second reset output responsive to the reset signal and delayed relative to the bypass control signal.
Claim 3:
The integrated circuit of claim 2, further comprising: a first set of clock domains including the clock domain, each of the clock domains in the first set of clock domains having a respective clock domain input; and a second set of clock domains, each of the clock domains in the second set of clock domains having a respective clock domain input, the clock management circuit coupled to each respective clock domain input of the first and second sets of clock domains, and the clock management circuit including: a first set of PLLs including the PLL, each PLL in the first set of PLLs having a respective reference clock input and a respective PLL clock output; a first set of dividers, each divider in the first set of dividers having a respective divider input and a respective divider output, each divider input of the first set of dividers coupled to a respective PLL clock output of the first set of PLLs; a second set of PLLs, each PLL in the second set of PLLs having a respective reference clock input and a respective PLL clock output; and a second set of dividers, each divider in the second set of dividers having a respective divider input and a respective divider output, each divider input of the second set of dividers coupled to a respective PLL clock output of the second set of PLLs, the bypass circuit having a respective first clock input, a respective second clock input, a respective bypass control input, and a respective bypass output for each divider of the first set of dividers, each first clock input coupled to a respective divider output, each second clock input coupled to a respective reference clock input, each bypass output coupled to a respective clock domain input, and the first delay output of the reset management circuit coupled to each respective bypass control input.
Claim 2:
The integrated circuit of claim 1, further comprising: a first set of clock domains including the clock domain, each of the clock domains in the first set of clock domains having a respective clock domain input; and a second set of clock domains, each of the clock domains in the second set of clock domains having a respective clock domain input, the clock management logic coupled to each respective clock domain input of the first and second sets of clock domains, and the clock management logic including: a first set of PLLs including the PLL, each PLL in the first set of PLLs having a respective reference clock input and a respective PLL clock output; a first set of dividers, each divider in the first set of dividers having a respective divider input and a respective divider output, each divider input of the first set of dividers coupled to a respective PLL clock output of the first set of PLLs; a second set of PLLs, each PLL in the second set of PLLs having a respective reference clock input and a respective PLL clock output; and a second set of dividers, each divider in the second set of dividers having a respective divider input and a respective divider output, each divider input of the second set of dividers coupled to a respective PLL clock output of the second set of PLLs, the bypass logic having a respective first clock input, a respective second clock input, a respective bypass control input, and a respective bypass logic output for each divider of the first set of dividers, each first clock input coupled to a respective divider output, each second clock input coupled to a respective reference clock input, each bypass logic output coupled to a respective clock domain input, and the reset output of the reset management logic coupled to each respective bypass control input.
Claim 4:
The integrated circuit of claim 3, wherein the first set of PLLs includes a microprocessor (MCU) PLL and an audio subsystem PLL, and the second set of PLLs includes a peripheral subsystem PLL and a display subsystem PLL configured to display information without video.
Claim 4:
The integrated circuit of claim 2, wherein the first set of PLLs includes a microprocessor (MCU) PLL and an audio subsystem PLL, and the second set of PLLs includes a peripheral subsystem PLL and a display subsystem PLL configured to display information without video.
Claim 5:
The integrated circuit of claim 3, wherein the first set of PLLs includes a video subsystem PLL and the second set of PLLs includes an Ethernet subsystem PLL.
Claim 5:
The integrated circuit of claim 2, wherein the first set of PLLs includes a video subsystem PLL and the second set of PLLs includes an Ethernet subsystem PLL.
Claim 6:
The integrated circuit of claim 2, wherein the bypass logic includes: a multiplexer having the first clock input, the second clock input, the bypass control input, and the bypass logic output; and an OR gate having a first gate input, a second gate input, and a gate output, the first gate input coupled to the reset output, the second gate input configured to receive the bypass control signal, and the gate output coupled to the bypass control input.
Claim 6:
The integrated circuit of claim 1, wherein the bypass logic includes: a multiplexer having the first clock input, the second clock input, the bypass control input, and the bypass logic output; and an OR gate having a first gate input, a second gate input, and a gate output, the first gate input coupled to the reset output, the second gate input configured to receive the bypass control signal, and the gate output coupled to the bypass control input.
Claim 7:
The integrated circuit of claim 3, wherein the reset control signal causes the controller to initiate a warm reset after the first set of PLLs and the first set of dividers are bypassed.
Claim 7:
The integrated circuit of claim 2, wherein the reset control signal causes the controller to initiate a warm reset after the first set of PLLs and the first set of dividers are bypassed.
Claim 8:
The integrated circuit of claim 7, wherein the controller includes a memory, the controller configured to: store a bypass value in the memory responsive to initiation of the warm reset; and clear the bypass value in the memory after the warm reset is complete.
Claim 8:
The integrated circuit of claim 7, wherein the controller includes a memory, the controller configured to: store a bypass value in the memory responsive to initiation of the warm reset; and clear the bypass value in the memory after the warm reset is complete.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Nakajima (US 2016/0306635); Figure 2
	Feldman et al. (US 9,450,589); Figure 2
	Kurd et al. (US 6,704,892); Figure 1
	Tam et al. (US 6,201,448): Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896